Title: To Thomas Jefferson from La Luzerne, 13 April 1781
From: La Luzerne, César Henri, Comte de
To: Jefferson, Thomas



Monsieur
A Philadelphie le 13. Avril 1781.

Cette Lettre Vous sera remise par Mr. le Camus, Enseigne de Vaisseaux à qui Mr. le Chevalier Destouches a donné le Commandement du Brig de 14. Canons, une des prises faites par la division aux ordres de Mr. de Tilly. Il est chargé aussi de faire tous ses efforts pour armer une goëlette de 10. canons prise par cette même division. Ces deux Batimens seroient d’une grande utilité à Mr. Destouches surtout depuis la perte que Son Escadre a faite du Cuter la Guepe. Je prie Votre Excellence de vouloir bien accorder ses bontés et ses secours à Mr. le Camus et de Lui faire remettre tous les François susceptibles de faire le Service de matelots à bord de ces deux Batimens. Si même quelques matelots Américains lui Sont nécéssaires, j’espere que l’Etat de Virginie voudra bien l’aider à se les procurer. J’espere que Vous voudrés bien aussi lui procurer les autres secours qui pourront être nécéssaires pour l’execution de la Commission dont il est chargé.
Nous n’avons jusqu’ici aucune nouvelle d’Europe depuis celles qui nous ont été apportées par Yastrée, et dont j’ai eu l’honneur de Vous faire part.

Je suis avec un respectueux attachement, Monsieur, De Votre Excellence, Le très humble et très obéissant Serviteur,

Le chr de la Luzerne

